Exhibit 10.1

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED REVOLVING LOAN AGREEMENT

This Second Amendment to Second Amended and Restated Revolving Loan Agreement
(this “Amendment”) is entered into as of January 28, 2008, by and among ResMed
Corp., a Minnesota corporation (“ResMed”), RESMED EAP HOLDINGS INC., a Delaware
corporation (“Holdings”), and RESMED MOTOR TECHNOLOGIES INC., a Delaware
corporation (“RMT”; ResMed, Holdings and RMT are sometimes referred to herein
individually as a “Borrower,” and collectively, as “Borrowers”), RESMED INC., a
Delaware Corporation, as guarantor, each lender from time to time party to the
Loan Agreement (as defined below) (collectively, the “Lenders” and individually,
a “Lender”), and UNION BANK OF CALIFORNIA, N.A., as Administrative Agent (in
such capacity, “Agent”).

RECITALS

Borrowers, Agent and the Lenders are parties to that certain Second Amended and
Restated Revolving Loan Agreement dated as of March 1, 2006, as amended from
time to time prior to the date hereof, including by that certain First Amendment
to Second Amended and Restated Revolving Loan Agreement dated as of May 3, 2007
(collectively, the “Loan Agreement”). The parties desire to amend the Loan
Agreement in accordance with the terms of this Amendment. Unless otherwise
defined, all initially capitalized terms in this Amendment shall be as defined
in the Loan Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Effective as of the date hereof, Section 6.2 of the Loan Agreement hereby is
amended and restated in its entirety to read as follows:

“6.2 Disposition of Property. No Credit Party may make any Disposition of its
Property, whether now owned or hereafter acquired, except (a) a Disposition by
Parent to any Borrower, or by a Subsidiary of any Borrower to any Borrower,
(b) a Disposition for which the Net Cash Sales Proceeds, when added to the
aggregate Net Cash Sales Proceeds of all Dispositions made under this clause
(b) during the term of this Agreement, do not exceed $20,000,000 and (c) a
Disposition by ResMed of the Poway Property.”

2. Effective as of July 1, 2006, Section 6.18(ii) of the Loan Agreement hereby
is amended and restated in its entirety to read as follows:

“(ii) with respect to construction of the Norwest Property, $100,000,000 in the
aggregate, and.”

3. Within five (5) Business Day’s of Parent’s written request therefore, Agent
shall prepare and deliver to the escrow agent selected in connection with any
Disposition of the Poway Property, at the expense of Borrowers, a reconveyance
of the Deed of Trust and Assignment of Rents, Security Agreement and Fixture
Filing made as of April 11, 2003, and recorded in favor of Union Bank of
California, N.A., against the Poway Property, as amended from time to time, such
reconveyance (together with Agent’s instructions, if any, with respect to the
recording of such reconveyance) to be in form and content reasonably acceptable
to Agent and such escrow agent.

4. No course of dealing on the part of Lenders, Agent or its officers, nor any
failure or delay in the exercise of any right under the Loan Documents by Agent
or any Lender, shall operate as a waiver thereof, and any single or partial
exercise of any such right shall not preclude any later exercise of any such
right. Agent’s or Lenders’ failure at any time to require strict performance by
Borrowers of any provision of any Loan Document shall not affect any right of
Lenders or Agent thereafter to demand strict compliance with and performance of
such provision. Any suspension or waiver of a right must be in writing signed by
an officer of Agent, in accordance with Section 12.2 of the Loan Agreement.



--------------------------------------------------------------------------------

5. The Loan Agreement, as amended hereby, shall be and remain in full force and
effect in accordance with its respective terms and hereby is ratified and
confirmed in all respects. Except as expressly set forth herein, the execution,
delivery, and performance of this Amendment shall not operate as a waiver of, or
as an amendment of, any right, power, or remedy of Agent or Lenders under the
Loan Agreement, as in effect prior to the date hereof. Upon the effectiveness of
this Amendment, all references in the Loan Documents to the “Loan Agreement”
shall be deemed to refer to the Loan Agreement, as amended by this Amendment.

6. Each Borrower represents and warrants that the representations and warranties
contained in Article 4 of the Loan Agreement are true and correct in all
material respects as of the date of this Amendment (except such representations
and warranties which are by their terms expressly limited to an earlier date, in
which case the same were true and correct in all material respects as of such
earlier date), and that, after giving effect to this Amendment, no Event of
Default has occurred and is continuing.

7. As a condition to the effectiveness of this Amendment, Agent shall have
received, in form and substance satisfactory to Agent, the following:

(a) this Amendment, duly executed by Borrowers;

(b) all reasonable costs and expenses of the Agent incurred through the date of
this Amendment, which may be debited from any of Borrower’s accounts; and

(c) such other documents, and completion of such other matters, as Agent may
reasonably deem necessary or appropriate.

8. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

BORROWER     BORROWER RESMED CORP.,     RESMED EAP HOLDINGS INC., a Minnesota
corporation     a Delaware corporation By:   /s/ David Pendarvis     By:   /s/
David Pendarvis Name:   David Pendarvis     Name:   David Pendarvis Title:  
Secretary     Title:   Secretary

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

   

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

 

BORROWER     GUARANTOR RESMED MOTOR TECHNOLOGIES INC.,     RESMED INC., a
Delaware corporation     a Delaware corporation By:   /s/ David Pendarvis    
By:   /s/ David Pendarvis Name:   David Pendarvis     Name:   David Pendarvis
Title:   Secretary     Title:   Secretary

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

   

Address:

14040 Danielson Street

Poway, CA 92064-6857

Attn: General Counsel

 

Telecopier: 858-746-2830

Telephone: 858-746-2400

[Signature Page to Second Amendment

to Second Amended and Restated Revolving Loan Agreement]

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------

UNION BANK OF CALIFORNIA, N.A., as Administrative Agent and Lender By:   /s/
Douglas S. Lambell Name:   Douglas S. Lambell Title:   Vice President / SCM

Address:

Union Bank of California, N.A.

530 B Street, 4th Floor

San Diego, California 92101

Mail Code: S420

Attention: Douglas S. Lambell, VP

 

Telecopier: (619) 230-3766

Telephone: (619) 230-3029

[Signature Page to Second Amendment

to Second Amended and Restated Revolving Loan Agreement]